Name: Council Regulation (EEC) No 1216/83 of 17 May 1983 amending Regulation (EEC) No 1199/82 on the granting of an additional premium for maintaining suckler cows in Ireland and Northern Ireland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 132 / 16 Official Journal of the European Communities 21 . 5 . 83 COUNCIL REGULATION (EEC) No 1216 / 83 of 17 May 1983 amending Regulation (EEC) No 1199 / 82 on the granting of an additional premium for maintaining suckler cows in Ireland and Northern Ireland marketing year 1982 / 83 and an identical measure should accordingly be adopted for the 1983 / 84 marketing year ; Whereas Article 1 of Regulation (EEC) No 1199 / 82 should therefore be amended , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission ( ] ), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas provision was made in Regulation (EEC) No 1199 / 82 ( 4 ) for the granting of an additional premium for maintaining suckler cows in Ireland and Northern Ireland , in so far as the Member States concerned did not grant nationally the additional premium referred to in Article 3 ( 2 ) of Council Regulation (EEC) No 1357 / 80 of 5 June 1980 introducing a system of premiums for maintaining suckler cows ( 5 ), as last amended by Regulation (EEC ) No 1198 / 82 ( 6 ); Whereas the situation of farmers in those regions of the Community has not improved appreciably during the HAS ADOPTED THIS REGULATION: Article 1 In the second paragraph of Article 1 of Regulation (EEC) No 1199/ 82 , '1982 / 83 marketing year' is hereby replaced by '1983 / 84 marketing year'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 23 May 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 May 1983 . For the Council The President I. KIECHLE ( ») OJ No C 32 , 7 . 2 . 1983 , p. 63 . ( 2 ) OJ No C 96 , 11 . 4 . 1983 , p. 54 . ( 3 ) OJ No C 81 , 24 . 3 . 1983 , p. 6 . ( 4 ) OJ No L 140 , 20 . 5 . 1982 , p. 30 . ( s ) OJ No L 140 , 5 . 6 . 1980 , p. 1 . ( «) OJ No L 140 , 20 . 5 . 1982 , p. 28 .